Citation Nr: 0626291	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-03 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for a claimed scar as 
the residual of left ear trauma.  

2.  Entitlement to service connection for a claimed left-
sided hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

S. Layton, Law Clerk



INTRODUCTION

The veteran served on active duty from May 1948 to May 1950.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision of the RO.  

In a rating decision in July 2004, the RO assigned an 
increased rating of 70 percent for the service-connected 
post-traumatic stress disorder.  

Then, in a rating action in August 2004, the RO granted a 
total compensation rating based on individual 
unemployability, effective on October 16, 2003.  

As discussed hereinbelow, the Board no longer has 
jurisdiction over the appeal of the claims of service 
connection for a scar as the residual of left ear trauma and 
service connection for left-sided hearing loss.  



FINDING OF FACT

In a written statement dated in November 2005, received prior 
to promulgation of a decision of the Board, the veteran 
expressed his intent to withdraw this appeal.  




CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal of May 2005 as to the instant appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.202, 20.204 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  

Further, a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2005).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b) (2005).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a).  

If the appeal involves multiple issues, the withdrawal must 
specify that the appeal is withdrawn in its entirety, or list 
the issue(s) withdrawn from the appeal.  38 C.F.R. § 
20.204(b).  

In a signed statement received by the Board in November 2005, 
prior to the promulgation of a decision by the Board, the 
veteran stated, in pertinent part, that it was not in his 
best interest to pursue his appeal for which a hearing was 
scheduled on December 7, 2005.  

As a result of this withdrawal, no allegations of error of 
fact or law remain before the Board for consideration with 
respect to the issues developed and certified as being on 
appeal.  

Consequently, the Board no longer has jurisdiction to 
consider the claims of service connection for a scar as the 
residual of left ear trauma and service connection for left-
sided hearing loss.  The appeal as to these matters, in light 
of the veteran's stated concerns, must be dismissed without 
prejudice.  



ORDER

The appeal as to the issue of service connection for scar, 
residual of left ear trauma is dismissed.  

The appeal as to the issue of service connection for left 
sided hearing loss is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


